Citation Nr: 1003370	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-28 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral shoulder 
disabilities.

2.  Entitlement to service connection for bilateral knee 
disabilities.

3.  Entitlement to service connection for bilateral ankle 
disabilities.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of T12.

5.  Entitlement to an evaluation in excess of 10 percent for 
residuals of S1 nerve root compression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1981 to September 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Sioux Falls, South Dakota, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  An increased 20 percent 
rating for the Veteran's service-connected degenerative joint 
disease of the lumbar spine was granted in June 2003 and in 
his June 2003 VA Form 9 the Veteran indicated he did not wish 
to perfect his appeal as to this issue.  The issue of 
entitlement to an increased rating for degenerative joint 
disease of the lumbar spine is fully resolved and the Board 
has no appellate jurisdiction over this matter.  

A review of the record reveals that a February 2007 Board 
decision as to the remaining issues on appeal was vacated by 
the Board in October 2007 based upon the timely receipt of a 
request to reschedule a personal hearing.  The case was 
remanded to the RO to reschedule the Veteran for a 
videoconference hearing in October 2007.  The Veteran 
subsequently expressed his desire for a hearing before a 
hearing officer at the RO in lieu of a Board hearing.  VA 
records show a hearing was held in April 2008.  The issues on 
appeal have been appropriately developed for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Bilateral shoulder disabilities were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

3.  Bilateral knee disabilities were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service nor as a result of a service-connected 
disability.

4.  Bilateral ankle disabilities were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.

5.  Degenerative joint disease at T12 is manifested by no 
more than severe limitation of dorsal spine motion; there is 
no evidence of forward flexion of the thoracolumbar spine 
less than 30 degrees, including as a result of pain or 
dysfunction, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.

6.  The residuals of S1 nerve root compression are manifested 
by no more than mild symptoms of incomplete paralysis of the 
left common peroneal nerve.


CONCLUSIONS OF LAW

1.  Bilateral shoulder disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

2.  Bilateral knee disabilities were not incurred in or 
aggravated by service nor as a result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2009).

3.  Bilateral ankle disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).

4.  The criteria for a rating in excess of 10 percent for 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 
5243, 5291 (before and after September 23, 2003).

5.  The criteria for a rating in excess of 10 percent for the 
residuals of S1 nerve root compression have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8521 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in November 2002, December 2005, 
and May 2008.  Those letters notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues on appeal have been met 
and all identified and authorized records relevant to these 
matters have been requested or obtained.  The Veteran was 
afforded VA examinations in December 2002, July 2006, and 
April 2008.  38 C.F.R. § 3.159(c)(4).  Although the Veteran 
and his service representative have asserted that the April 
2008 VA examination was improper and was conducted without a 
review of the claims file, the Board finds no merit to this 
claim.  It is significant to note that the April 2008 
examiner noted that the claims folder was reviewed and, in 
fact, specifically referred to a March 2008 private medical 
report included in the Veteran's claim file.  While the 
December 2002 VA examiner noted the available record at that 
time did not include most of the Veteran's service treatment 
records, the examiner elicited a medical history from the 
Veteran that is consistent with the records subsequently 
added to the claims file and the examiner provided no 
opinions inconsistent with the evidence contained in those 
records.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As set forth in greater detail below, the Board finds that 
the VA examinations obtained in this case are adequate as 
they are predicated on a substantial review of the claims 
folder and the medical records contained therein; contain a 
description of the history of the disabilities at issue; 
document and consider the Veteran's complaints and symptoms; 
and provide relevant medical opinions with adequate 
rationale.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  

The Board notes that post-service TRICARE records dated in 
June 2003 show the Veteran was approved for a specialty 
appointment for a magnetic resonance imaging (MRI) scan of 
his left knee, but that the records submitted by the Veteran 
in support of his claims do not include a copy of that 
report.  A review of the record also reveals that the Veteran 
was adequately notified of his responsibility to provide 
information in support of his claims and that in 
correspondence dated in December 2008 he stated he had no 
other information or evidence to submit.  He was notified 
that with authorization VA would assist him in obtaining 
copies of medical reports in support of his claims, but he 
provided no such authorization.  The Court has held that VA's 
"duty to assist is not always a one-way street" and that if 
a claimant wishes help he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board finds that 
further attempts to obtain additional evidence would be 
futile.  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claims would not cause any prejudice to the appellant.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, 
including arthritis, if manifest to a degree of 10 percent or 
more within one year of separation from active service.  
Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases become manifest to a degree of 10 percent within one 
year from date of termination of service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either 
(a) proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Thus, in order to establish service connection for a claimed 
secondary disorder, there must be medical evidence of a 
current disability; evidence of a service-connected 
disability; and medical evidence of a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-7 (1995).  The Federal Circuit 
has held that a Veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and 
the continuity of symptomatology demonstrated if the 
condition is not one where a lay person's observations would 
be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable 
symptomatology; however, VA may make credibility 
determinations as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr, 21 
Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 
(Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is 
an issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), 
(2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Bilateral Shoulder Disabilities
Factual Background and Analysis

Service treatment records dated in February 1994 show the 
Veteran complained of a two month history of intermittent, 
non-radiating pain in the right shoulder.  The examiner noted 
a full range of motion with crepitus in each shoulder.  There 
was some tenderness in the acromioclavicular joint of the 
right shoulder on extension.  A June 2001 contract 
neurosurgical examination report noted the Veteran denied any 
musculoskeletal pain, swelling, or stiffness in his upper 
extremities.  Physical examination of the upper extremities 
revealed full range of motion without pain or crepitation.  
Palpation revealed no tenderness, effusion, or defects.  
There was intact stability of the joints.  There was normal 
muscle tone and strength and sensation were intact.  

On VA examination in December 2002 the Veteran reported he 
was treated for contusions to the shoulders in the early 
1980's while parachuting.  He stated he was in a sling for 
about two days and was returned to duty.  He complained of a 
dull, burning-type pain, right more than left, with flare-ups 
of more severe shoulder pain lasting from one and a half to 
five hours about 22 days a month.  The examiner noted there 
was good range of motion bilaterally on flexion, extension, 
and adduction.  There was no swelling or discoloration.  
There was no pain on palpation and no evidence of fatigue, 
weakness, incoordination, or additional range of motion loss 
on repetitive motion testing.  X-ray examination of the 
shoulders was negative.  The diagnoses included a history of 
bilateral shoulder contusions in the early 1980's with normal 
present X-ray and physical examinations.  

Private medical records dated in January 2008 show the 
Veteran complained of some pain into the shoulder which 
radiated up to his neck.  No opinion as to a shoulder 
disorder was provided.  

At his hearing in April 2008 the Veteran testified that he 
had strained his shoulders during active service, but that it 
had not really bothered him.  He stated that he had not 
received a diagnosis of a chronic shoulder disability and 
that he had not been treated for a shoulder problem since 
active service.

Based upon the evidence of record, the Board finds that 
bilateral shoulder disabilities were not manifest during 
active service and are not shown to have developed as a 
result of an established event, injury, or disease during 
active service.  Although the Veteran has reported shoulder 
pain that has persisted since active service, there is no 
probative evidence of any present right or left shoulder 
disability.  The Court has held that a claimant's statements 
as to subjective symptomatology alone (such as pain), without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
Therefore, entitlement to service connection for bilateral 
shoulder disabilities must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim.



Bilateral Knee Disabilities
Factual Background and Analysis

Service treatment records show that in September 1983 the 
Veteran complained of bilateral knee pain.  The examiner 
noted there was no limitation of motion, discoloration, or 
swelling.  There was some crepitus to the left knee, but the 
Veteran was able to stoop and perform deep knee bends without 
problem.  Records show he complained of a three day history 
of left knee pain post injury.  The examiner noted mild 
ecchymosis to the patella.  There was normal range of motion 
without pain and no evidence of tenderness or ligamentous 
laxity.  A diagnosis of left knee contusion was provided.  An 
August 1987 examiner noted a full range of motion of the 
knees and provided an assessment of bilateral chondromalacia 
of the patella.  A February 1994 report noted complaint of 
right knee pain that was worse with twisting motions.  An 
examination revealed no evidence of masses, fluid, 
tenderness, or crepitus under the patella.  The collateral 
ligaments were stable and there was a negative drawer sign.  
The diagnoses included musculoskeletal pain in the right 
knee.  

Physical therapy records dated in January 1997 noted 
complaints of medial compartment right knee pain and a 
subsequent twisting re-injury to the right knee.  The 
diagnoses included Grade I medial collateral ligament injury 
and rule out pes bursitis.  A February 1997 report noted pain 
was 90 percent resolved with no new complaints of 
intrapatellar pain or sense of giving way.  The examiner 
stated that the anterior cruciate ligaments were clear and 
that there was no swelling.  The examination was negative.  A 
March 1997 report noted the Veteran complained of inferior 
pole pain to the right patella.  A subsequent March 1997 
report noted the knee was not popping or giving out and that 
there had been no inferior pole pain for one week.  The goals 
of physical therapy were considered to have been attained.  A 
February 1999 report noted the Veteran complained of a three 
day history of left knee pain which was onset after walking.  
He denied any recent injury.  An examination of the left knee 
revealed tenderness to the medial proximal patella, with no 
evidence of effusion or swelling.  Drawer and varus/valgus 
signs were negative.  The examiner's assessment was left knee 
pain of uncertain etiology possibly secondary to 
chondromalacia or arthritis.  A June 2001 contract 
neurosurgical examination report noted the Veteran denied any 
musculoskeletal pain, swelling, or stiffness in his lower 
extremities.  Physical examination revealed full range of 
motion without pain or crepitation.  Palpation revealed no 
tenderness, effusion, or defects.  There was intact stability 
of the joints.  Muscle tone was normal and strength and 
sensation were intact.  

On VA examination in December 2002 the Veteran complained of 
chronic knee pain since approximately 1983.  He reported 
flare-ups of pain in his right knee about once a month and 
about 18 times a month in the left knee.  He stated there was 
no additional loss of motion with flare-ups, but that his 
left knee swelled and sometimes felt hot after standing or 
walking for more than a hour.  Examination revealed no 
evidence of swelling, discoloration, or increased warmth.  
The ligaments were intact without laxity on stressing.  There 
was no crepitation with patella pressure and no tenderness on 
McMurray's testing.  Range of motion was normal without 
wincing or grimacing.  Active range of right knee motion was 
from 2 to 120 degrees and passive motion was from 0 to 130 
degrees.  Active range of left knee motion was from 0 to 118 
degrees and passive motion was from 0 to 120 degrees.  The 
Veteran performed five half squats without evidence of pain, 
fatigue, weakness, incoordination, or additional loss of 
range of motion.  The examiner noted the Veteran's complaints 
of bilateral knee pain, but stated that as clinical and X-ray 
examinations were normal a diagnosis for his knee problems 
could not be provided.

Post-service treatment records from Ellsworth Air Force Base 
dated in June 2003 show the Veteran complained of left knee 
pain when walking and standing that was intermittent over the 
past year and constant and worsening over the past six 
months.  He stated the knee buckled and gave out.  He 
reported a sharp ache to the medial knee and sharp stabbing 
pain behind the patella.  A history of a twisting injury 
climbing off a ladder in 1996 was noted.  The examiner noted 
the Veteran walked with an antalgic gait.  Range of left knee 
motion was from 0 to 135 degrees.  There was no evidence of 
effusion or laxity of the patella.  There was positive 
crepitus and mild medial and infrapatellar tendon tenderness.  
McMurray's testing was positive with pain and a clunk over 
the medial compartment.  Lachman's and drawer signs were 
normal.  Strength was 5/5, bilaterally.  The diagnoses 
included left knee pain and a positive McMurray's sign.  The 
treatment plan included an MRI to rule out meniscal injury.  
In a request for an MRI study for evaluation of medical 
meniscal injury the examiner noted a six-year history of left 
knee pain with daily giving out.  A subsequent June 2003 X-
ray examination report noted a normal left knee.  There was 
no evidence of significant bony, articular, or soft tissue 
abnormality.  

Private treatment records dated in September 2007 show the 
Veteran reported he had injured his left knee approximately 
one week earlier stepping off a deck and that he heard a pop 
under the knee cap.  It was noted that he was seen in the 
emergency room and that X-ray studies had been normal, but 
that he continued to have locking sensations and decreased 
leg flexion.  Physical examination revealed no edema or joint 
effusion.  No crepitus was felt.  Active range of motion 
revealed flexion to about 20 degrees.  Lachman's and drawer 
signs were negative.  There was difficulty with McMurray's 
testing due to guarding, but the collateral ligaments 
appeared to be intact to applied varus and valgus stress.  
The diagnosis was patellar tendon strain.  A November 2007 
report noted that approximately three days earlier the 
Veteran slipped getting off a ladder and since had felt pain 
and locking in the knee.  The diagnoses included probable 
left knee meniscal tear.  A November 2007 MRI revealed 
traumatic injuries to the proximal tibia and the lateral 
tibial plateau with nondisplaced fractures as well as what 
appeared to be an acute tear of the anterior cruciate 
ligament.  

Records show the Veteran underwent left knee arthroscopy with 
anterior cruciate ligament reconstruction in March 2008.  It 
was noted that an MRI scan demonstrated what appeared to be 
an acute disruption of the anterior cruciate ligament.  The 
operation report noted that scope of the medial compartment 
also revealed superficial grade 1-2 chondral changes 
involving the lateral and weightbearing portion of the medial 
femoral condyle.

At his personal hearing in April 2008 the Veteran testified 
that he had been treated for knee problems during active 
service.  He reported, in essence, that at the time he 
sustained his recent anterior cruciate ligament tear he was 
not been engaged in any strenuous activity and he asserted 
that the ligament had been weakened by prior damage.  He 
stated that he did not know how he incurred nondisplaced 
fractures noted by his private physician, but that he had 
fallen hitting his knees a few times.  In a subsequent 
statement the Veteran's employer noted that he had missed 
work due to back and knee problems and expressed her belief 
that these had been ongoing problems since active service.

On VA examination in April 2008 the Veteran reported that he 
sustained a left anterior cruciate ligament injury about a 
year earlier while doing some light repairs on a deck.  He 
stated there were no stairs and that he felt pain in his left 
knee when he stepped up on the deck about 18 inches from the 
ground.  He reported that he had experienced pain in his 
knees for years.  The examiner noted the Veteran wore a left 
knee brace and walked with a limp on the left leg due to his 
recent knee surgery.  It was the opinion of the examiner that 
the Veteran's left knee disorder was not caused or aggravated 
by his back disability.  It was noted that the mechanism of 
the injury described did not indicate that any back symptoms 
caused the injury and the fact that he was performing light 
repairs on a deck indicated his back allowed him to be 
reasonably active at that time.  It was further noted that 
the medical evidence of record did not indicate any 
relationship between a back disability and the knee injury 
and did not describe any gait disturbance due to the back.

Based upon the evidence of record, the Board finds that 
bilateral knee disabilities were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service 
nor as a result of a service-connected disability.  Although 
the Veteran was treated for left and right knee injuries 
during active service, there is no evidence of a chronic knee 
disorder having been manifest during active service and no 
probative evidence indicating that any present right or left 
knee disability was incurred as a result of an incident of 
active service.  There is no evidence of arthritis to the 
knees manifest within the first post-service year.  A 
February 1999 service treatment report noted left knee pain 
of uncertain etiology possibly secondary to chondromalacia or 
arthritis; however, X-ray examinations in December 2002 and 
June 2003 were negative.  The December 2002 VA examiner also 
found no pathological basis on physical or X-ray examination 
to warrant a diagnosis for a knee disorder.  

Although the Veteran complained of problems with knee pain 
and giving out that had persisted since active service, the 
medical opinions provided in this case are considered to be 
persuasive.  There is no probative evidence of a chronic knee 
disability for many years after service and treatment records 
demonstrate the Veteran sustained acute knee injuries after 
service.  In fact, the November 2007 MRI and March 2008 
operation reports described his anterior cruciate ligament 
tear as an acute injury.  The Board notes that the November 
2007 MRI report noted traumatic injuries to the proximal 
tibia and the lateral tibial plateau with nondisplaced 
fractures, but that no opinion was provided as to when those 
injuries might have been incurred.  The March 2008 operation 
report noted that scope of the medial compartment revealed 
only superficial grade 1-2 chondral changes involving the 
lateral and weightbearing portion of the medial femoral 
condyle without any opinion as to etiology or date of onset.  

It is significant to note that records show the Veteran was 
approved for a private MRI study of his left knee in June 
2003, but that there is no indication that the study was 
actually conducted.  The Veteran did not provide copies of 
any reports of an associated study and did not provide 
authorization for VA to assist him in obtaining private 
medical records.  The Board also finds that the opinion of 
the April 2008 VA examiner is persuasive that the Veteran's 
left knee disability was not incurred or aggravated as a 
result of a service-connected back disability.  Therefore, 
entitlement to service connection for bilateral knee 
disabilities must be denied.  The preponderance of the 
evidence in this case is against the Veteran's claim.

Bilateral Ankle Disabilities
Factual Background and Analysis

Service treatment records show the Veteran was placed on 
temporary duty restrictions in September 1983 for a left 
ankle sprain and that he was treated for left ankle sprains 
in December 1983, July 1995, and December 1996.  An 
examination of the ankle in July 1995 revealed good range of 
motion with no swelling or ecchymosis.  Records show that in 
December 1996 he twisted his left ankle when he slipped on 
ice at a Texaco station.  An examination revealed some point 
tenderness to the lateral malleolus and decreased motion.  
The ankle appeared grossly normal and there was no edema or 
joint instability.  An X-ray study revealed no evidence of 
fracture.  The diagnosis was left ankle sprain.

A June 2001 contract neurosurgical examination report noted 
the Veteran denied any musculoskeletal pain, swelling, or 
stiffness in his lower extremities.  Physical examination of 
the lower extremities revealed full range of motion without 
pain or crepitation.  Palpation revealed no tenderness, 
effusion, or defects.  There was intact stability of the 
joints.  There was normal muscle tone and strength and 
sensation were intact.  

On VA examination in December 2002 the Veteran reported that 
he experienced recurrent bilateral ankle sprains in service.  
He stated that his ankles ached and that his ankles swelled 
when he was on his feet for more than an hour.  He reported 
flare-ups about ten times per month lasting 30 minutes.  
Examination revealed no evidence of swelling, discoloration, 
or increased warmth in the ankles.  There was no pain on 
palpation.  Drawer sign was negative and heel-toe walking 
strength was good.  Range of motion was good.  For repetitive 
motion testing the Veteran walked 40 feet with no evidence of 
pain, fatigue, weakness, incoordination, or additional range 
of motion loss.  X-rays of the ankles were negative.  The 
diagnoses included a history of multiple right and left ankle 
inversion injuries with normal present X-ray and physical 
examinations.  A July 2006 VA examination report noted 
strength testing including to the ankles revealed no 
weakness.  

In statements and personal hearing testimony the Veteran 
asserted that he had weak ankles that twisted rather easily.  
He stated the disorder had not improved since service, but 
that he had learned to watch his step.  He testified that his 
left ankle gave out a couple of times per month and that his 
right ankle gave out about once every other month.  He 
reported that since service he had not experienced an ankle 
sprain that required treatment by a doctor.  He stated he 
self-treated his ankle sprains with pain-relief medication, 
ice, and an elastic bandage.  He testified that he had not 
been provided a diagnosis of a chronic ankle disability.  

Based upon the evidence of record, the Board finds that 
bilateral ankle disabilities were not manifest during active 
service and are not shown to have developed as a result of an 
established event, injury, or disease during active service.  
Although the Veteran has reported ankle problems that have 
persisted since active service, there is no probative 
evidence of any present right or left ankle disability.  The 
Board notes there is no medical evidence of a chronic ankle 
disorder and that examination in December 2002 revealed a 
good range of motion with no evidence of swelling, pain, 
weakness, incoordination, or abnormality shown by X-ray 
study.  Therefore, entitlement to service connection for 
bilateral ankle disabilities must be denied.  The 
preponderance of the evidence in this case is against the 
Veteran's claim.

Increased Rating Claims
Factual Background

Service treatment records show that in 1985 the Veteran 
sustained a low back injury and that in 1986 he underwent a 
lumbar hemilaminectomy at L5-S1.  A May 2001 MRI scan 
revealed no evidence of subluxation or instability of the 
lumbosacral spine, but there was some scarring around the 
left S1 nerve root and slight bulging at the T12-L1 level and 
the L4-5 and L5-S1 levels without any significant spinal cord 
or thecal sac compression.  A private neurological 
examination in June 2001 revealed 5/5 strength in all muscle 
groups, bilateral muscle tone was equal and normal, and 
sensation was intact throughout the lower extremities.  Deep 
tendon reflexes were equal and symmetric, Babinski's signs 
were negative, and there was no evidence of other 
pathological reflexes.

An MRI study in August 2002 revealed chronic degenerative 
changes at the T12-L1 level with some posterior disc bulging 
and spur formation causing mild deformity on the thecal sac, 
but with no impingement on the disc cord.  There was no 
significant compression of the nerve roots and only minimal 
deviation of the traversing left S1 nerve root.  A 
September 2002 private neurosurgical consultation report 
noted normal strength, muscle tone, and deep tendon reflexes 
in the lower extremities.  Straight leg raising, Romberg's, 
and Babinski's tests were negative.  It was noted that the 
Veteran's gait was slightly antalgic.  Tandem gait was normal 
and he was able to ambulate on his heels and toes without 
difficulty.

A December 2002 VA examination report noted that the 
Veteran's available service treatment records appeared to be 
incomplete and that reports documenting his first 18 years of 
service were not in the file.  It was noted, however, that 
pertinent records of recent treatment were included.  A 
complete medical history was elicited from the Veteran.  Upon 
examination the Veteran complained of a constant dull and 
deep sharp pain in his mid-lower back when bending or 
twisting in the wrong direction, when lifting greater than 20 
pounds, or when walking greater than 300 yards.  He also 
complained of a dull aching pain in his lower thoracic area 
around the T12 area when lifting 20 pounds or more or on 
repeated bending.  He reported constant numbness in the legs, 
running down the lateral left leg to the foot and on the 
right leg to just below the knee, and reported occasional 
numbness and tingling in the right lateral area.  He stated 
he had constant back pain with daily flare-ups lasting about 
an hour.  It was noted he wore a back brace and used a TENS 
unit, as needed.

The examiner noted that the Veteran was able to get on and 
off the examination table without assistance.  Straight leg 
raising was positive with pain in the left lateral thigh and 
tenderness in the left thigh and calf areas at 55 degrees.  
Range of motion of the lumbar spine was good with pain at the 
end of all ranges of motion.  Active range of motion tests 
revealed flexion from 0 to 65 degrees with passive flexion to 
72 degrees, extension from 0 to 17 degrees with passive 
extension to 22 degrees, lateral flexion from 0 to 26 degrees 
on the right and from 0 to 30 degrees on the left with 
passive lateral flexion to 32 degrees and 35 degrees, 
respectively, and rotation to 35 degrees, bilaterally.  The 
Veteran was able to heel and toe walk in place and was able 
to feel soft touch on all toes.  On repetitive motion testing 
he performed five flexion and extension motions with no 
evidence of fatigue, weakness, incoordination, or additional 
range of motion loss.  On neurological examination his gait 
and stance were normal.  Deep tendon reflex testing revealed 
2+ knee jerk, bilaterally, 2+ right ankle jerk, and 1+ left 
ankle jerk.  Gait and turn around were strong, Romberg 
testing was normal, and he was able to tandem gait.  The 
examiner noted he was well-muscled and that there was no 
evidence of atrophy.  The diagnoses included degenerative 
joint disease of T12-L1 and L5-S1 disc disease with residuals 
of S1 nerve root compression manifested by decreased deep 
tendon reflex in the left ankle.

In his February 2003 notice of disagreement the Veteran 
asserted that higher ratings were warranted for his 
back/spine disability.  In a January 2006 statement his 
spouse reported that after his back injury and second surgery 
in 2001 the Veteran gradually stopped participating in family 
activities.  She noted that activities like shopping, going 
out to movies, fishing, going out to dinner, and taking road 
trips had become too painful for him.  She stated that he was 
in pain when he came home from work and was short-tempered.  
Many days after work he was unable to bend or walk and she 
had to assist his undressing and showering.  She noted he had 
to quit a job he enjoyed for a less strenuous one, but that 
he was still unable to do things around the house he was once 
able to do.

On VA examination in July 2006 the Veteran reported constant 
pain in the lumbar region and intermittent pain in the 
thoracic spine, primarily mid-line in the T10-12 areas.  He 
described constant pain in the lumbar region that radiated 
down the posterior thighs to the feet with flare-ups twice 
per month often requiring that he miss work.  He complained 
of numbness to the lateral aspect of the lower extremities 
with a sensation of weakness in the legs.  He denied any 
bowel or bladder problems or any weight loss related to his 
back disability.  He rated his low thoracic pain as six to 
seven on the Mankoski Pain Scale that bothered him two or 
three days a week and occurred with any lifting, bending, or 
twisting.  A history of flare-ups or restriction of 
activities due to thoracic spine pain was not provided and 
the Veteran stated that his lumbar pain was the worse 
problem.  It was noted he walked without use of any 
ambulatory aids, but that his spouse reported that he held 
onto furniture when walking around the house.  The Veteran 
reported that he wore a back brace during flare-ups and about 
twice a week for pain.  He also reported that had he changed 
jobs from construction to maintenance repair because of his 
back pain and that he currently worked 35 hours per week.  He 
said that he could perform all of the duties required of his 
current job, but that he was unable to do much work around 
his house because of his back pain.  He stated he could dress 
and undress himself, except during flare-ups, and that he 
limited his bending to putting on his shoes and socks.  He 
reported that he had no functional difficulty driving his 
car, but that he had to get out of the car to rest for a few 
minutes every half hour or so.

The examiner noted the Veteran walked without a limp and that 
he had mild to moderate difficulty getting up and down from 
the supine position on the examining table.  It was noted he 
did not appear to be exaggerating his symptoms.  There was 
mild tenderness to palpation over the thoracic and lumbar 
spine areas, but no paraspinal muscle spasms.  Straight leg 
raising was positive on the right at 50 degrees and at 60 
degrees on the left.  Knee jerk was 2+, bilaterally, right 
ankle jerk was 1+, and left ankle jerk was absent.  There was 
decreased sensation throughout the lower extremities, most 
noticeably, in the medial left leg area.  Strength testing of 
the hips, knees, ankles, and great toes showed no weakness 
and there was no objective evidence of pain on motion of the 
back. 

Active range of motion testing revealed forward flexion from 
0 to 50 degrees with pain at 50 degrees and passive flexion 
to 65 degrees without pain, extension from 0 to 15 degrees 
with pain at 15 degrees and passive extension to 20 degrees 
without pain, lateral flexion from 0 to 30 degrees, 
bilaterally, and rotation from 0 to 20 degrees with passive 
rotation to 25 degrees.  There was no evidence of additional 
range of motion loss due to pain, weakness, incoordination, 
or fatigability with repeated motions.  It was noted that the 
kenesiotherapist reported the Veteran terminated some of the 
passive range of motion testing due to subjective pain.  The 
diagnoses included degenerative joint disease of the lower 
thoracic spine and degenerative joint and degenerative disc 
disease of the lumbar spine with residual radiculopathy 
manifested by absent left ankle jerk, pain, and numbness in 
the legs.

In statements provided in support of the claim in September 
2006 the Veteran's spouse, parents, friend, and daughter 
reported that his since his back injury during active service 
his quality of life and ability to participate in family 
activities had decreased.  It was noted that he was unable to 
perform strenuous tasks around the home or engage in 
recreational activities with his family and friends.  In an 
October 2006 statement the Veteran reported that he had 
constant lower back pain and radiating pain in the legs down 
into his feet with numbness down the legs into the feet.  He 
stated weakness in the legs caused him to lose his balance on 
a regular basis and had resulted in falls.  He complained of 
a progressive limp and an inability to walk, sit, or stand 
for more than a few minutes at a time.  His back pain flared-
up three to five times per week requiring bed rest, but he 
stated he was only able to take minimal time off from work.  
He stated he had altered his home and work activities because 
of back pain and reported that he was unable to participate 
in recreational activities he once enjoyed with his daughter 
and grandson.

Private treatment records dated in February 2007 show the 
Veteran complained of an exacerbation of back pain while 
shoveling snow from the sidewalk.  He reported that 
subsequent to a second back surgery in 2002 he had 
experienced numbness and discomfort down the right distal 
thigh and down the entire left S1 dermatome.  He stated this 
had worsened a little, but there was nothing new as far as 
his pain.  He denied bowel or bladder dysfunction.  The 
physician noted the Veteran was in mild distress with pain, 
but that he was able to get up and down from the examination 
table without significant impairment.  His gait and stance 
were normal.  There was palpable tenderness over the low back 
from T12 to S1.  The hip flexors, abductors, and adductors 
were normal.  Forward flexion was to 90 degrees.  
Neurological examination revealed decreased to sharp and dull 
discrimination to the S1 dermatome of the left and normal on 
the right.  Reflexes at the knees were 2+ and symmetric.  The 
left ankle had no reflex and the right was 2+.  His toes were 
down going.  Motor examination revealed the extensor 
hallucis, peroneal longus, brevis, and anterior tibialis 
muscle were normal, bilaterally.  A diagnosis of exacerbation 
of low back pain was provided.  

Private treatment records dated in March 2008 show the 
Veteran complained of chronic low back pain with recent onset 
of right leg pain to about the mid-portion of the lower leg.  
It was noted the right leg pain did not extend into the right 
foot.  The physician stated there was palpable tenderness 
along the left paralumbar region.  Forward flexion was only 
to approximately 90 degrees, but the Veteran was able to sit 
on the examination table with minimal discomfort.  The 
sciatic notch was tender to palpation.  Reflexes were absent 
on the left, possibility due to recent knee surgery, and 1+ 
on the right.  Ankle reflexes were 1+, bilaterally.  The toes 
were down going.  There was good strength in the hip flexors, 
abductors, and adductors.  The extensor hallucis longus 
demonstrated 3/5 weakness on the left great toe with no 
weakness on the right.  The peroneal longus, brevis, and 
anterior tibialis muscle strength was 5/5 and symmetric.  
Sensation revealed decreased sharp and dull discrimination of 
the left foot with apparent intact sensation to the right 
foot.  The diagnosis was muscle weakness associated with the 
extensor hallucis longus with sensory deficit consistent with 
an L5-S1 nerve root disease.  It was noted that the weakness 
was longstanding, that numbness was worsening, and that pain 
waxed and waned.  A March 2008 MRI scan of the lumbar spine 
revealed mild degenerative changes of the T12-L1, L2-3, and 
L4-5 disks without discrete disk herniation or evidence of 
neural impingement, postoperative changes at L5-S1 without 
evidence of recurrent or residual disk herniation or evidence 
of neural impingement, and a tiny T12 inferior endplate 
Schmorl's node at the posterior aspect of the inferior 
endplate showing some postcontrast enhancement suggestive 
that there may be an inflammatory reaction which could be 
symptomatic.  

At his April 2008 hearing the Veteran testified that he had 
begun to notice right foot drag.  He complained of pain from 
the hip down the back of the leg into the heel and stated 
that he had learned to live with the pain.  He reported that 
he did not receive regular treatment for his back disability 
because he believed nothing could be done to improve the 
disorder.  His spouse testified that he had severe episodes 
of back pain and spasms and that he could no longer 
participate in family outings.  In a subsequent statement the 
Veteran's employer since November 2005 noted he experienced 
problems due to back and knee pain with increased work 
absences.  

On VA examination in April 2008 the Veteran complained of 
constant pain in the lumbar region with intermittent 
radiating pain into the buttocks and down the back of the 
legs to the bottom of the feet.  The leg pain occurred if he 
sat or stood too long or walked too far.  He experienced back 
spasms spontaneously or due to activity and position changes.  
He stated he had not been prescribed bed rest for flare-ups, 
but that he had brief 20 to 30 periods of incapacitation.  He 
complained of constant left lateral leg numbness into the 
foot and down the right leg to the ankle.  He reported he did 
not have much weakness in the right leg.  He stated he had 
left leg weakness and difficulty with dorsiflexion of the 
toe.  He described the whole leg giving out and indicated 
this was sometimes related to spasm and sometimes not.  

The Veteran reported that he had pain in the lower thoracic 
spine area that bothered him three to four times per week.  
He stated his spasms in this area were not continuous and 
were not as problematic as his lumbar spasms.  He stated his 
back problems were exacerbated by bending over the sink for 
five minutes, sitting for 20 or 30 minutes, and standing or 
walking from five to seven minutes.  He stated he had 
difficulty sleeping and that he was careful not to lift too 
much.  He used pain-relief medication daily and occasionally 
used a back corset and a TENS unit.  He did not use any canes 
or crutches.  It was noted he did not describe true bowel or 
bladder incontinence due to the back.  He described his 
employment as involving light repairs and stated he limited 
his lifting on the job.  He reported he was only working 35 
hours per week and he stated that he did not want more hours 
because of his back problems.  He stated his ability to 
engage in recreational activities and perform chores at home 
or do remodeling jobs were impaired.  

The examiner noted that the Veteran was wearing a left knee 
brace and walked with a limp due to his recent knee surgery.  
He had mild difficulty getting in and out of his chair and 
mild to moderate difficulty getting up and down from the 
supine position on the examination table.  His stance was 
normal.  There was mild tenderness to palpation over the 
lower lumbar spine and the left sacroiliac joint.  No spasms 
were appreciated on standing, but it was noted that upon 
completion of he examination the Veteran complained of spasms 
requiring the assistance of his spouse putting on his socks 
and shoes.  An examination of the thoracic spine revealed no 
tenderness to palpation and percussion and no thoracic 
paraspinous spasm.  The sacroiliac joints were tender on the 
left and nontender on the right.  The sacroiliac notches were 
nontender.  Straight leg raise testing was negative.  There 
was decreased sensation in the left medial and lateral leg 
and foot and in the lateral right leg.  There was some 
decreased sensation to the dorsum of the right foot.  Normal 
right medial lower leg sensation was described.  Strength 
testing was normal in the hip and knee, except for a very 
mild limitation on the left due to surgery.  Ankle flexion 
and extension strengths were normal, bilaterally.  Left great 
toe dorsiflexion was mildly limited.  Bilateral great toe 
plantar flexion and right great toe dorsiflexion were normal.  
Patella reflex on the right was normal and the left was not 
tested due to the recent surgery.  Ankle reflex was 1 to 2+ 
on the right and absent on the left.  

Active range of motion studies of the lumbar spine revealed 
no wincing or grimacing or objective evidence of pain, but it 
was noted that the Veteran complained of pain at 45 degrees 
of flexion, 15 degrees of extension, and 20 degrees or 
lateral flexion and rotation.  With repeated use he 
complained of additional pain and spasm in the low back 
requiring assistance putting his socks and shoes on, but the 
examiner noted there was no evidence of additional loss of 
motion or incoordination.  The examiner also noted that 
during the 30 minutes the Veteran was interviewed he sat in 
his chair without evidence discomfort and did not shift his 
position excessively or stand up or otherwise exhibit 
discomfort with sitting for that length of time.  It was 
further noted that a March 2008 private treatment report 
described back flexion to approximately 90 degrees.  

Kinesiotherapy range of motion studies revealed active lumbar 
flexion to 45 degrees, extension to 19 degree, right lateral 
flexion to 30 degrees, left lateral flexion to 30 degree, 
right rotation to 23 degrees, and left rotation to 18 
degrees.  The kinesiotherapist noted that the Veteran 
adamantly refused to allow passive range of motion testing of 
the lumbar spine stating that he was hurt from the previous 
examination.  The examiner noted that she observed the 
kinesiotherapy range of motion studies.  The diagnoses 
included T-12 and lumbar degenerative disk disease and left 
sciatica/radiculopathy manifested by loss of ankle reflex on 
the left and mild weakness on dorsiflexion of the left great 
toe.  The examiner noted that the Veteran complained of right 
leg pain and decreased lateral sensation, but that these were 
subjective symptoms and that there was no objective evidence 
of any right leg sciatica.  An August 2008 report noted the 
examiner stated that the left lower extremity disability 
involved the deep peroneal nerve.  

Private nerve conduction and electromyography (EMG) studies 
in September 2008 revealed normal nerve conduction studies to 
the left lower extremity peroneal and tibial nerves.  The 
sural SNAP response was normal and needle examination of the 
left lower extremity showed large motor unit potentials in 
the left L5 innervated muscles.  The remainder of the needle 
examination was normal.  The study interpretation indicated 
findings showing evidence of an old left L5 radiculopathy 
with no evidence of ongoing denervation.  It was noted that 
the findings were consistent with the previous history of an 
L5 radiculopathy and subsequent microdiscectomies.  There was 
no evidence of a more diffuse peripheral neuropathy, 
lumbosacral plexopathy, or ongoing or acute lumbosacral 
radiculopathy.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

The Federal Circuit has held that the weight and probity of 
evidence may be discounted in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  See Madden, 125 F.3d 1477.  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

During the pendency of this appeal, the spinal regulations 
were amended and the diagnostic codes renumbered effective 
September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Where the law or regulations governing a claim are changed 
while the claim is pending the version most favorable to the 
claimant applies (from the effective date of the change), 
absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
501
0
 Arthritis, due to trauma, substantiated by X-ray 
findings:

Rate as limitation of motion of affected part, as 
arthritis, degenerative.
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2009).

5291
Spine, limitation of motion of, dorsal:

Severe
10

Moderate
10

Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective prior to 
September 26, 2003).

5293
Intervertebral disc syndrome:
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months.

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months.

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months.

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective September 
23, 2002).

The renumbered and amended criteria for disabilities of the 
spine effective September 26, 2003, are as follows:

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a (effective September 26, 2003).

Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243 an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment 
by a physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
38 C.F.R. § 4.71a (effective September 26, 2003).

8521








External Popliteal Nerve (Common Peroneal).
Paralysis of:

Ratin
g

Complete; foot drop and slight droop of first 
phalanges of all toes, cannot dorsiflex the foot, 
extension (dorsal flexion) of proximal phalanges 
of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot 
and toes
40

Incomplete:

Severe
30

Moderate
20

Mild
10
8621
Neuritis
8721
Neuralgia
38 C.F.R. § 4.124a, Diagnostic Code 8521 (2009).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as points of 
contact which are diseased.  38 C.F.R. § 4.59 (2009).

                  
38 C.F.R. § 4.71, Plate V (2009).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2009).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

The regulations under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002) also provide separate ratings 
for chronic orthopedic and neurological manifestations of 
intervertebral disc syndrome.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  38 C.F.R. § 4.124a (2009).  If the 
Veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  



T12 Degenerative Joint Disease

As an initial matter, the Board notes that a 20 percent 
rating was granted for the Veteran's service-connected 
degenerative joint disease of the lumbar spine in June 2003 
and that an appeal as to this issue was not perfected.  The 
separate 10 percent ratings for the thoracic spine and S1 
nerve root disabilities remaining on appeal are effective 
from September 25, 2002.  The regulations pertaining to 
rating disabilities of the spine were amended September 26, 
2003, and present claim must include consideration of the 
criteria effective before and after that revision.  The 
applicable criteria for intervertebral disc syndrome 
effective prior to September 26, 2003, provided for the 
assignment of a rating for disabilities of the spine based 
limitation of motion of the cervical, dorsal (thoracic), and 
lumbar segments of the spine and allowed separate ratings for 
neurologic and orthopedic disability manifestations for 
intervertebral disc syndrome.  It is significant to note that 
the September 26, 2003, revisions do not provide for separate 
ratings for dorsal (thoracic) and lumbar segments of the 
spine based limitation of motion.  Although the rating 
determination for a service-connected degenerative joint 
disease of the lumbar spine disability has not been perfected 
for appellate review, the Board finds that the record is 
sufficiently developed for an adequate determination of the 
issue on appeal under the revised criteria for thoracolumbar 
spine limitation of motion.  

Based upon the applicable regulations and rating criteria 
effective prior to September 26, 2003, the Board finds the 
Veteran is presently receiving the maximum schedular rating 
for his service-connected degenerative joint disease at T12.  
The service-connected disability is manifested by no more 
than severe limitation of dorsal spine motion and there is no 
evidence of ankylosis or vertebral fracture to warrant a 
higher rating under alternative diagnostic codes.  There is 
also no evidence of intervertebral disc syndrome specifically 
involving the dorsal spine and no probative evidence of any 
incapacitating episodes of intervertebral disc syndrome that 
required bed rest prescribed by a physician and treatment by 
a physician.  

The Board further finds that under the regulations and rating 
criteria effective from September 26, 2003, there is no 
probative evidence of forward flexion of the thoracolumbar 
spine less than 30 degrees, including as a result of pain or 
dysfunction, or muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour.  The 
Veteran is, in fact, receiving a higher schedular rating for 
his service-connected limitation of motion of the dorsal and 
lumbar spines than is possible under the revised criteria for 
thoracolumbar spine limitation of motion.  Therefore, 
entitlement to a schedular rating in excess of 10 percent for 
degenerative joint disease at T12 is not warranted.  The 
preponderance of the evidence is against the Veteran's claim.

S1 Nerve Root Compression

Based upon the evidence of record, the Board finds the 
Veteran's residuals of S1 nerve root compression are 
manifested by no more than mild symptoms of incomplete 
paralysis of the left common peroneal nerve.  Although the 
service-connected disability was previously rated under 
diagnostic code 8524, the April 2009 VA examiner's findings 
of peroneal nerve involvement indicates the criteria of 
diagnostic code 8521 are more appropriate.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).  The relevant 
evidence of record pertaining to the claim for an increased 
rating for nerve damage includes clinical findings of some 
decreased sensation in the lower extremities and an absent 
left ankle jerk.  There was no evidence of muscle wasting or 
atrophy and he has been shown to be able to walk on his toes 
and heels without difficulty.  

A February 2007 private treatment report noted decreased to 
sharp and dull discrimination to the S1 dermatome on the left 
and absent left ankle reflex, but the toes were down going 
and motor examination was normal.  A March 2008 report 
revealed muscle weakness associated with the extensor 
hallucis longus with sensory deficit consistent with an L5-S1 
nerve root disease and an MRI scan of the lumbar spine 
revealed only mild degenerative changes without evidence of 
neural impingement and a tiny T12 inferior endplate Schmorl's 
node at the posterior aspect of the inferior endplate 
suggestive of a symptomatic inflammatory reaction.  

The April 2008 VA examination revealed normal ankle flexion 
and extension strength with absent ankle reflex and mildly 
limited left great toe dorsiflexion.  Great toe plantar 
flexion was normal.  The diagnoses included T-12 and lumbar 
degenerative disk disease and left sciatica/radiculopathy 
manifested by loss of ankle reflex on the left and mild 
weakness on dorsiflexion of the left great toe.  Records show 
the left lower extremity disability involved the deep 
peroneal nerve.  The Board finds, however, that the September 
2008 private nerve conduction and EMG studies indicating 
normal nerve conduction studies to the left lower extremity 
peroneal and tibial nerves are persuasive as to the present 
neurological impairment.  Although the study findings showed 
evidence of an old left L5 radiculopathy, there was no 
evidence of ongoing denervation, a more diffuse peripheral 
neuropathy, lumbosacral plexopathy, or ongoing or acute 
lumbosacral radiculopathy.  The Veteran's subject complaints 
indicative of a more severe nerve impairment are inconsistent 
with the objective clinical evidence of record.  Therefore, a 
rating in excess of 10 percent for the residuals of S1 nerve 
root compression is not warranted.  The preponderance of the 
evidence is against the Veteran's claim.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to these service-connected disorders that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The service-connected disorders are 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  Although the record shows the Veteran 
experiences some difficulty with his present job, the Board 
finds the overall evidence of record is not indicative of a 
marked interference with employment.  Therefore, referral by 
the RO to the Chief Benefits Director of VA's Compensation 
and Pension Service, under 38 C.F.R. § 3.321, is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  





	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for bilateral shoulder 
disabilities is denied.

Entitlement to service connection for bilateral knee 
disabilities is denied.

Entitlement to service connection for bilateral ankle 
disabilities is denied.

Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of T12 is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of S1 nerve root compression is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


